Citation Nr: 9932665	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthroscopy, left knee, with degenerative changes, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an increased rating for post-operative 
residuals of carpal tunnel syndrome of the left arm, 
currently evaluated as 10 percent disabling (minor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant's service separation record shows that he 
served on active duty from February 1977 to March 1994 and 
that he had an additional two years, ten months, and twenty-
three days of active service.

The instant appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, which denied claims for 
increased ratings for status post arthroscopy, left knee, 
with degenerative changes, and for post-operative residuals 
of carpal tunnel syndrome of the left arm.  That rating 
decision also granted service connection for degenerative 
disc disease of the lumbar spine and assigned an initial 
disability rating of 20 percent.  In January 1998 the veteran 
testified at a personal hearing before the undersigned member 
of the Board of Veterans' Appeals (Board) sitting at Atlanta.

The appellant, in various correspondence with the RO, seems 
to have raised a claim for individual unemployability.  Since 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.  This issue is not 
inextricably intertwined with the issues on appeal.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).

The claims for entitlement to an increased rating for status 
post arthroscopy, left knee, with degenerative changes, 
currently evaluated as 20 percent disabling, and for 
entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine are 
discussed in the REMAND section below which follows the ORDER 
in this case.


FINDING OF FACT

The veteran's service-connected carpal tunnel syndrome of the 
left hand is currently manifested by complaints of pain and 
minimal residual sequelae with some subjective hand weakness 
and mild numbness with activity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post surgery for left carpal tunnel syndrome (minor) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215, 4.124a, 
Diagnostic Codes 8515, 8615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination was performed pursuant to the appellant's 
claim for benefits, and VA treatment records were developed.  
Also, all available service medical records have been 
obtained.  He has not asserted that there are any missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Service medical records show that the veteran is right hand 
dominant.  In May 1993 the veteran complained of a five month 
history of bilateral hand paresthesias and pain that was 
unresponsive to conservative treatment.  He was assessed with 
bilateral carpal tunnel syndrome.  At the time of his 
retirement examination in December 1993, left carpal tunnel 
release surgery was pending.  

Service connection for carpal tunnel syndrome, left hand, was 
granted in an August 1994 rating decision, and a 10 percent 
disability evaluation was assigned.  The 10 percent 
disability evaluation has been confirmed and continued to the 
present time.

The Board has reviewed VA treatment records dated from 
September 1994 to July 1996.  These records show that October 
1994 electromyograph testing revealed severe carpal tunnel 
syndrome on the left.  The veteran underwent left carpal 
tunnel release surgery in December 1994.  Follow-up treatment 
records showed that the veteran's left upper extremity 
improved after surgery.  An April 1995 outpatient record 
noted continued post-surgical improvement despite the 
veteran's complaints of stiffness and pain.

In a March 1996 statement, the veteran reported that his 
hands were "80% usable."  He indicated that full use of 
either hand was impossible.  An April 1996 treatment record 
noted that the veteran reported increased carpal tunnel 
syndrome symptoms secondary to being a full-time student.  
Bilateral splints were issued, and the veteran was instructed 
regarding types of pens and pencil grips which would decrease 
stress on the hands while writing.

In July 1996 the veteran underwent a VA joints examination.  
The veteran reported that his left arm symptoms were much 
better following the carpal tunnel release surgery.  However, 
he reported intermittent numbness and tingling in his digits 
in addition to some decreased grip strength.

Physical examination of the hands and arms showed a well-
healed surgical scar on the left described as a Guyon canal.  
Two-point discrimination was intact, and grip strength was 
described as strong.  There was no evidence of thenar or 
hypothenar atrophy, and median nerve compression, Tinel, and 
Phalen tests were all negative.  The assessment was 
"[s]tatus post bilateral carpal tunnel release much 
improved" and "[m]inimal residual sequelae of some 
subjective hand weakness and some mild numbness with 
activity."

The Board has also reviewed VA treatment records from July 
1996 to December 1997.  A January 1997 treatment record noted 
5/5 motor strength and intact sensation in the upper 
extremities.  Otherwise, the VA records from this period did 
not reveal significant complaints, treatment, or diagnosis 
referable to the veteran's post-operative residuals of left 
carpal tunnel syndrome.  

During his January 1998 personal hearing before the 
undersigned member of the Board, the veteran testified that 
he had pain and decreased grip strength due to his left 
carpal tunnel syndrome.  He reported that he wore a wrist 
brace at night and while writing and that he could only write 
about 4 pages of work at one time.  He reported that his most 
recent treatment for his left carpal tunnel syndrome was in 
late 1995, and he stated that he did home exercises to 
improve his symptoms.  The veteran reported that he was a 
full-time student working on a degree to teach math and 
history in middle school.  He stated that he had retired in 
1994. 

The veteran's left carpal tunnel syndrome, post-operative, is 
currently rated 10 percent disabling under Diagnostic Code 
8515 for disability of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1999).  A 10 percent rating under this 
Diagnostic Code is warranted where there is mild, incomplete 
paralysis of the median nerve (minor).  Id.  A 20 percent 
rating is warranted for moderate, incomplete paralysis 
(minor), and a 40 percent rating is warranted for severe, 
incomplete paralysis (minor).  Id.  The maximum 60 percent 
evaluation under this Diagnostic Code for the non-dominant 
hand is warranted where there is complete paralysis of the 
median nerve demonstrated by symptoms like more extension 
than normal in the index and middle fingers, inability to 
make a fist, and defective opposition and abduction of the 
thumb.  Id.

The Rating Schedule also directs, as regards diseases of the 
peripheral nerves, that 

[t]he term 'incomplete paralysis,' . . . 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture of the left (minor) upper 
extremity most closely approximates a 10 percent evaluation 
pursuant to Diagnostic Code 8515 for incomplete, mild 
paralysis.  In this case, the medical evidence does not 
reveal that the veteran has more than wholly sensory 
involvement.  There is no evidence in the medical record 
which shows that the veteran has complete paralysis of the 
median nerve.  The evidence is silent as to symptoms like 
more extension than normal in the index and middle fingers, 
inability to make a fist, and defective opposition and 
abduction of the thumb.

The record shows that the veteran has complained of 
occasional numbness and tingling, pain, and decreased grip 
strength.  The recent medical evidence, in particular the 
1996 VA examination and the 1997 VA treatment record, did not 
show objective evidence of decreased grip strength and did 
not show objective evidence of sensory deficit in the left 
upper extremity.

As noted above, the regulations state that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Based on the 1996 
examiner's conclusion that the veteran had "[m]inimal 
residual sequelae" of carpal tunnel syndrome which was 
supported by findings of strong grip strength, negative 
findings on nerve testing, and no evidence of atrophy, the 
Board finds that the veteran has, at most, only minimal 
sensory loss.  This evidence represents no more than mild 
incomplete paralysis of the median nerve.  In short, an 
evaluation for the veteran's service-connected carpal tunnel 
syndrome, left, in excess of 10 percent is not warranted.

The Board has considered other potentially applicable 
Diagnostic Codes, including Diagnostic Code 5215 which 
encompasses limitation of wrist motion.  38 C.F.R. § 4.71a 
(1999).  Under this Diagnostic Code, dorsiflexion less than 
15 degrees and palmar flexion limited in line with the 
forearm are both assigned a 10 percent evaluation.  No 
distinction is made between the major and minor arm.  Given 
that a March 1995 VA post-surgical treatment record showed 60 
degrees of dorsiflexion and 55 degrees of palmar flexion and 
given that there is no medical evidence which shows a 
decreased range of motion of the veteran's left wrist which 
is compensable under Diagnostic Code 5215, the veteran has 
clearly exceeded the range of motion necessary for an 
evaluation in excess of 10 percent under that Diagnostic 
Code.

The Board acknowledges that the veteran's left carpal tunnel 
syndrome may be productive of pain on use.  The veteran has 
reported pain with activities like writing; however, the 
record shows that he has been able to maintain his status as 
a full-time college student despite these complaints.  
Further, this pain was not objectively noted in the course of 
the 1996 examination, and the subjective complaints have been 
taken into account in granting the veteran a 10 percent 
evaluation for the left carpal tunnel syndrome.  Given that 
the VA examiner stated that the veteran had normal strength 
and minimal residual sequelae, he cannot be said to have such 
disabling pain or functional impairment of the left upper 
extremity to warrant consideration of assignment of an 
increased evaluation under the criteria of 38 C.F.R. §§ 4.40. 
4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).

Hence, the increased rating claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A claim for entitlement to an increased rating for post-
operative residuals of carpal tunnel syndrome of the left arm 
is denied.


REMAND

The appellant contends, in substance, that his low back and 
left knee disabilities are more severe than the current 
disability evaluations suggest; therefore, he believes 
increased ratings are warranted.

The Board has recharacterized the low back issue on appeal in 
order to comply with the recent Court opinion in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that "at the time of an initial rating 
'separate ratings can be assigned for separate periods of 
time based on facts found', a practice known as 'staged' 
ratings . . . ."  Fenderson, 12 Vet. App. at 126.  The Board 
has recharacterized the issue so that "staged" ratings may 
be considered.

In Fenderson the Court concluded that the RO did not provide 
the appellant with a correct statement of the case concerning 
an issue because in addressing that issue the RO "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected . . . residuals of surgery 
to right testicle' . . . rather than as a disagreement with 
the original rating award, which is what it was."  Id. at 
132 (emphasis in the original).  The Court then indicated 
that "this distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the statement of the case because 
the statement of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected lumbar spine 
disorder.  Consequently, and in light of this remand, the 
Board sees no prejudice to the veteran in recharacterizing 
the issue on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected lumbar spine disorder.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board finds that the evidence currently of record leaves 
unanswered significant questions about the severity of the 
veteran's low back and left knee disorders.  VA treatment 
records show that the veteran's pain medication levels for 
these disorders have gradually increased since his separation 
from service.  In October 1994 his only medication was 
Feldene, 20 milligrams (mg), 4 times a day.  A December 1997 
record showed that the veteran was prescribed 250 mg of 
Naproxen twice daily in addition to Tylenol with Codeine 
twice daily.  Recent VA records also show that the veteran's 
use of prosthetics has increased since his separation from 
service.  VA issued a manual wheelchair for long distances 
and Canadian crutches for regular walking in May 1997 in 
order to take weight off the left knee and low back.  A back 
corset and brace have also been issued in addition to a 
supportive neoprene sleeve for the knee.  Finally, several X-
rays have revealed fluid in the left knee.

However, these records contain no substantive discussion of 
how the pain and discomfort in the low back and left knee 
operate to limit his ability to use his low back and left 
knee in a functionally effective manner.  The Court has 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  Because the VA 
examiner did not undertake this analysis in the present case, 
and because the veteran has indicated and the records show 
that he does have pain that limits function in the low back 
and left knee, the matter must be remanded for a new VA 
examination.

For the reasons stated, this case is REMANDED to the RO for 
the following action:

1.  The RO should request the veteran to 
provide the RO with information with 
regard to any evidence of current or past 
treatment for his low back or left knee 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set out in 38 C.F.R. § 3.159 
(1999). Any additional evidence obtained 
should be associated with the claims 
folder.  

2.  The RO should also obtain all records 
of inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, in particular at the VA 
medical clinic in Augusta, Georgia, 
developed since December 1997.  All of 
these records are to be associated with 
the claims folder.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of the status post 
arthroscopy, left knee, with degenerative 
changes, and the degenerative disc 
disease of the lumbar spine. The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
indicated tests, including range of 
motion studies, measured in degrees, and 
X-ray studies, should be conducted.  With 
respect to the functioning of the 
veteran's low back and left knee, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his low 
back and left knee.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(1999) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disabilities.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain and the effect of his low back 
and left knee disabilities on his 
employability.  Range of motion testing 
should be conducted with an explanation 
as to what is the normal range of motion.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of low back 
and left knee pathology found to be 
present.  The examiner should provide 
complete rationales for all conclusions 
reached.

4.  The RO should take adjudicatory 
action on the veteran's claims of 
entitlement to an increased rating for 
status post arthroscopy, left knee, with 
degenerative changes, and entitlement to 
an initial disability rating in excess of 
20 percent for degenerative disc disease 
of the lumbar spine.  The adjudicatory 
action as regards the low back disorder 
should include the consideration of 
"staged" ratings in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is denied, 
a supplemental statement of the case 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues addressed in this REMAND.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

